FILED
                             NOT FOR PUBLICATION                             MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 KEVIN A. JOHNSON,                                No. 07-56014

               Petitioner - Appellant,            D.C. No. CV-05-02627-GHK

   v.
                                                  MEMORANDUM *
 JAMES E. HALL, Warden,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      George H. King, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Kevin A. Johnson appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
       Johnson contends that he was denied due process during his first

administrative hearing. This claim is moot because Johnson asserted the same

claim in a later proceeding, received a new hearing, and was afforded all process

that was due during the second hearing.

       The district court correctly held that neither of Johnson’s remaining claims

are addressable through federal habeas corpus proceedings. See Ramirez v.

Galaza, 334 F.3d 850, 859 (9th Cir. 2003); Franzen v. Brinkman, 877 F.2d 26 (9th

Cir. 1989).

       We do not address the state’s procedural default and exhaustion arguments

because Johnson’s claims are clearly without merit. See Franklin v. Johnson, 290
F.3d 1223, 1232 (9th Cir. 2002).

       AFFIRMED.




AH/Research                                                                    07-56014